United States Court of Appeals
                     For the First Circuit



No. 13-1772

   EDNA MARTÍNEZ-RIVERA, on her own behalf and on behalf of her
 minor child, RCM; LYDIA RIVERA-O'FARRIL; LYDIA MARTÍNEZ-RIVERA,

                     Plaintiffs, Appellants,

                               v.

   COMMONWEALTH OF PUERTO RICO; DEPARTMENT OF JUSTICE OF PUERTO
  RICO; DEPARTMENT OF LABOR AND HUMAN RESOURCES OF PUERTO RICO;
   VOCATIONAL REHABILITATION ADMINISTRATION; NYDIA COLÓN-ZAYAS,
 MYRNA CAMBRELEN, JUAN ORTIZ-ORTIZ, ENRIQUE DEL CUETO-PÉREZ, all
            in their official and personal capacities,

                     Defendants, Appellees.



                          ERRATA SHEET

          The opinion of this Court issued January 29, 2016, is
amended as follows:

          On page 2, footnote 1, line 1, change "parties
plaintiffs" to "parties plaintiff"

          On page 21, line 8, change "Martínez's" to "Martínez"